DETAILED ACTION
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "the power drawn by the motor."  There is insufficient antecedent basis for this limitation in the claim. For the limited purpose of evaluation, the limitation will be interpreted as “a power drawn by the motor.”
Claim 14 recites the limitation "the power drawn by the motor."  There is insufficient antecedent basis for this limitation in the claim. For the limited purpose of evaluation, the limitation will be interpreted as “a power drawn by the motor.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim(s) recite(s):
In claim 1, “determining that a gulping event occurred if an absolute vale of the tracking variable is larger than an absolute value of a second threshold,” which amounts to a mental process without a practical application of the general concept;
In claim 14, determining power by “sensing a voltage and a current within the variable speed drive,” amounts to a mental process without a practical application of the general concept.
In claim 16, “changing the value of the work indicator,” which amounts to a mathematical equation without a practical application of the general concept;
In claim 17, “determine that a gulping event occurred,” which amounts to a mental process without a practical application of the general concept.
This judicial exception is not integrated into a practical application because:
In claim 1, “determining that a gulping event occurred” does not result in any specific action related to the apparatus after the determination was made. Therefore the performance of the claimed method results in mere data gathering, which is not patentable (See MPEP 2106.01).
In claim 14, determining the power drawn “sensing a voltage and a current within the variable drive,” does not result in any specific action related to the apparatus. Therefore the performance of the method results in mere data gathering, which is not patentable (See MPEP 2106.01).
In claim 16, “changing the value of the work indicator,” does not result in any specific action related to the apparatus. Therefore the performance of the method results in mere data gathering, which is not patentable (See MPEP 2106.01).
In claim 17 “determining that a gulping event occurred” does not result in any specific action related to the apparatus after the determination was made. Therefore the performance of the claimed function results in mere data gathering, which is not patentable (See MPEP 2106.01).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the above abstract ideas do not act upon the additional pumping elements. The additional elements are: in Claim 1, a pump; in Claim 14 a motor; in claim 16 there are no other structural elements; in claim 17, a motor and pump and inverter and sensors, and gulping control logic. Therefore in none of the claims 1, 15, 16 and 17 are the identified abstract ideas used specifically to modify or control the additional elements. Dependent claims 2-16 and 18-20 are rejected as dependent on claims 1 and 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (WO2019/152959).

Regarding claim 1, Fox discloses a method to detect gulping includes (detect blocked inlet, para 0051): determining a value of a work indicator (temperature, para 0051) corresponding to work performed by a pump (pump will increase in temperature as electricity flow through motor windings heat the pump, para 0052, 0059) pumping a liquid (liquid, para 0052); comparing the value to a first threshold (moving average of temperature, para 0051); changing a value of a tracking variable (change the moving average of temperature, para 0051) by a first amount (move the average downward, para 0051; moving downward is implicit in a moving average) if the value of the work indicator is below the first threshold; changing the value of the tracking variable by a second amount (move the average upward, para 0051; moving upward is implicit in a moving average) if the value of the work indicator is above the first threshold, wherein the first amount and the second amount have opposite signs (rising and lowering have opposite signs); and determining that a gulping event (determine blocked inlet and pump not receiving liquid, para 0052) occurred if an absolute value of the tracking variable is larger than an absolute value of a second threshold (average temperature exceeds the stored temperature threshold, indicating fault of a lack of cooling working fluid, para, 0052, 0059). 

Regarding claim 2, Fox discloses the method of claim 1, wherein absolute values of the first amount and the second amount are equal (the moving average is capable of moving upward and downward by the same amount, dictated by temperature change, para 0051). 
Regarding claim 3, Fox discloses the method of claim 1, wherein absolute value of the second amount is a fraction of the absolute value of the first amount (one value is inherently a fraction of another value, as fractions are merely relationships between the relative sizes of whole numbers; this is known as the set of all rational numbers). 
Regarding claim 4, Fox discloses the method of claim 1, wherein absolute value of the first amount is a fraction of the absolute value of the second amount (one value is inherently a fraction of another value, as fractions are merely relationships between the relative sizes of whole numbers; this is known as the set of all rational numbers). 
Regarding claim 5, Fox discloses the method of claim 1, wherein the first amount varies based on a difference between the work indicator and the first threshold (the first amount is a change in a moving average, and therefore a larger difference will create a larger change in the moving average, para 0051). 
Regarding claim 6, Fox discloses the method of claim 5, wherein the first amount varies proportionally to the difference (the first amount is a change in a moving average, and the change will always be proportional to the difference, because this is a characteristic of averages, para 0052). 
Regarding claim 7, Fox discloses the method of claim 1, wherein the tracking variable comprises an integral of the work indicator (moving average may act as an integrator, para 0051). 
Regarding claim 8, Fox discloses the method of claim 1, wherein the work indicator is based on a power drawn by a motor mechanically coupled to the pump (inherently temperature of the pump increases due to power drawn by the motor heating the pump coils). 
Regarding claim 9, Fox discloses the method of claim 8, further comprising driving the motor with a motor drive (motor drive 90 with circuit breaker, para 0028-0029). 
Regarding claim 10, Fox discloses the method of claim 9, wherein the motor drive is a variable speed drive (variable speed drive, para 0004). 
Regarding claim 11, Fox discloses the method of claim 9, wherein the motor drive is a line starter (circuit breaker to motor drive 90, para 0029). 
Regarding claim 12, Fox discloses the method of claim 11, wherein the line starter is a motor starter (claimed in the alternative, 1 of 3, a motor drive inherently starts the motion of a motor, para 0029), a contactor (2 of 3 alternatives, a circuit breaker is a contactor, see third of the three alternatives), or a circuit breaker (3 of 3 alternatives, circuit breaker to motor drive 90, para 0029) which, when engaged, supply a line voltage to the motor (circuit breaker provides power to the motor, para 0029). 
Regarding claim 13, Fox discloses the method of claim 8 , wherein the power drawn by the motor (fault control detects insufficient three phase AC power, para 0039) is determined by sensing a voltage (low voltage is detected by fault control 102 via a current transformer, para 0008, 0039) and sensing a current (transformer senses current, para 0008) with a current transformer (fault detection via current transformer, para 0008). 
Regarding claim 14, Fox discloses the method of claim 8 , wherein the power drawn by the motor (fault control detects insufficient three phase AC power, para 0039) is determined by sensing a voltage (low voltage is detected by fault control 102 via a current transformer, para 0008, 0039)  and a current (transformer senses current, para 0008) within the variable speed drive. 
Regarding claim 15, Fox discloses the method of claim 1, wherein determining the value of the work indicator is performed periodically (inherently the check is done periodically within the capability of the clock rate of the digital signal processors and hardwired logic, para 0047, 0057; Fox has explicitly disclosed an analog to digital conversion of the sensor signals, therefore the digitized part of the Fox system must be periodic, par 0047). 

Regarding claim 17, Fox discloses a motor drive operable to drive a motor coupled to a pump to pump a liquid, the motor drive comprising: an inverter (inverter, para 0035) generating a motor voltage (inverter provides power to motor, para 0035, motor receives supply voltage, para 0037; voltage is an inherent characteristic of power transfer); a voltage sensor (fault control 102 monitors voltage via the current transformer CT, para 0035, 0039) to determine a voltage (fault control 102 determines whether voltage is below a low voltage threshold, para 0039; voltages determined from transducers, para 0047 ); a current sensor (current transformer senses current, para 0008) to determine a current (current determined in power line, para 0008); and gulping control logic (fault detection circuit, para 0051, 0052, 0059) comprising processing instructions operable to: determine a value of a work indicator (temperature, para 0051) corresponding to work performed by the pump (pump will increase in temperature as electricity flow through motor windings heat the pump, para 0052, 0059); compare the value to a first threshold (moving average of temperature, para 0051); change a value of a tracking variable (change the moving average of temperature, para 0051) by a first amount (move the average downward, para 0051; moving downward is implicit in a moving average) if the value of the work indicator is below the first threshold; change the value of the tracking variable by a second amount (move the average upward, para 0051; moving upward is implicit in a moving average) if the value of the work indicator is above the first threshold, wherein the first amount and the second amount have opposite signs  (rising and lowering have opposite signs); and determine that a gulping event (determine blocked inlet and pump not receiving liquid, para 0052) occurred if an absolute value of the tracking variable is larger than an absolute value of a second threshold (average temperature exceeds the stored temperature threshold, indicating fault of a lack of cooling working fluid, para, 0052, 0059). 
Regarding claim 18, Fox discloses the motor drive of claim 17, wherein the first amount varies based on a difference between the work indicator and the first threshold (the first amount is a change in a moving average, and therefore a larger difference will create a larger change in the moving average, para 0051). 
Regarding claim 19, Fox discloses the motor drive of claim 17, wherein determining the value of the work indicator is performed periodically (inherently the check is done periodically within the capability of the clock rate of the digital signal processors and hardwired logic, para 0047, 0057; Fox has explicitly disclosed an analog to digital conversion of the sensor signals, therefore the digitized part of the Fox system must be periodic, par 0047), wherein the work indicator is based on a power drawn (electrical power through the motor coils is the basis of the heat and rising temperature of the pump electric motor, para 0051) by a motor mechanically coupled to the pump (pump-motor assembly, para 0006), and wherein determining the value of the work indicator is performed

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Kuroki (US 2020/0052642).
	
Regarding claim 16, Fox discloses the method of claim 1, wherein comparing the value to a first threshold comprises comparing the value to… the first threshold, wherein changing the value of the tracking variable by the first amount if the value of the work indicator is below the first threshold…, and wherein changing the value of the tracking variable by the second amount if the value of the work indicator is above the first threshold. 
Fox does not disclose a hysteresis range… the first threshold comprises changing the tracking variable if the value of the work indicator is below the hysteresis range … the first threshold comprises changing the tracking variable if the value of the work indicator is above the hysteresis range.
Kuroki teaches a motor drive temperature monitoring with a temperature hysteresis range (hysteresis width of temperature at the inverter 13, para 0043, 0052, 0078)… the first threshold comprises changing the tracking variable if the value of the work indicator is below the hysteresis range (hysteresis width, inverter lower limit temperature threshold, para 0043) … the first threshold comprises changing the tracking variable if the value of the work indicator is above the hysteresis range (hysteresis width, inverter upper limit temperature threshold, para 0043). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the hysteresis width threshold for temperature taught by Kuroki to the temperature sensing circuit of Fox in order to improve the accuracy of the temperature tracking by avoiding quick temperature fluctuations (Kuroki para 0039) thereby further avoiding nuisance tripping, which is the problem identified by Fox (Fox, para 0051, 0053).

Regarding claim 20, Fox discloses the motor drive of claim 17, wherein comparing the value to a first threshold comprises comparing the value to … the first threshold, wherein changing the value of the tracking variable by the first amount if the value of the work indicator is below the first threshold … , and wherein changing the value of the tracking variable by the second amount if the value of the work indicator is above the first threshold ….  
Fox does not disclose a hysteresis range… the first threshold comprises changing the tracking variable if the value of the work indicator is below the hysteresis range … the first threshold comprises changing the tracking variable if the value of the work indicator is above the hysteresis range.
 Kuroki teaches a motor drive temperature monitoring with a temperature hysteresis range (hysteresis width of temperature at the inverter 13, para 0043, 0052, 0078)… the first threshold comprises changing the tracking variable if the value of the work indicator is below the hysteresis range (hysteresis width, inverter lower limit temperature threshold, para 0043) … the first threshold comprises changing the tracking variable if the value of the work indicator is above the hysteresis range (hysteresis width, inverter upper limit temperature threshold, para 0043).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the hysteresis width threshold for temperature taught by Kuroki to the temperature sensing circuit of Fox in order to improve the accuracy of the temperature tracking by avoiding quick temperature fluctuations (Kuroki para 0039) thereby further avoiding nuisance tripping, which is the problem identified by Fox (Fox, para 0051, 0053).

Conclusion

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S LEE/Examiner, Art Unit 3746                                             
/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746